Citation Nr: 0903330	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-28 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a cervical spine 
disability (to include the neck and shoulders).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel






INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Army National Guard, including ACDUTRA from February 24, 1963 
to August 23, 1963 and from June 9, 1965 to July 8, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the appellant's current cervical spine disability is related 
to ACDUTRA or any other period of service. 


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.156, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2005 and June 2006, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the appellant of: information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the appellant was expected to provide.  In 
March 2006 and June 2006, the RO also notified the appellant 
of the process by which initial disability ratings and 
effective dates are established. Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
appellant with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  The appellant has indicated 
on multiple occasions that VA has not assisted him in 
obtaining all outstanding treatment records (i.e. records 
from Marshfield Clinic, records from VA hospitalization in 
1965, records from the Social Security Administration (SSA).  
However, the record contains a September 2005 treatment 
record from Marshfield Clinic.  Additionally, a January 2006 
letter from the VA Medical Center in Minneapolis, MN noted 
that it did not have the appellant's records but there was a 
record showing that he was an inpatient from June 25, 1965 to 
July 7, 1965.  Furthermore, a June 2006 response from the SSA 
indicated that there were no records that the appellant filed 
for benefits.  

In repose to the appellant's July 2008 statement regarding 
outstanding treatment records at Marshfield Clinic, the RO 
sent him a letter requesting that he fill out a new 
authorization and consent form for VA to obtain records on 
his behalf as his last authorization signed in 2005 was no 
longer valid.  To date, the appellant has not returned the 
enclosed authorization and consent form.  The duty to assist 
is not a one-way street.  If the appellant wishes help, he 
cannot passively wait for it in circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Also, the appellant has been medically evaluated 
in conjunction with his claim.  Thus, the duties to notify 
and assist have been met.

Analysis

The appellant contends that while on ACDUTRA in June 1966, he 
was hit with a 105 Howitzer injuring his back.  He asserts 
that he was hospitalized for several weeks at a VA hospital 
from June 22, 1966 to July 9, 1966.  

When seeking VA disability compensation, an appellant 
generally seeks to establish that a current disability 
results from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with active duty service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes. 
38 C.F.R. § 3.6(c)(1).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1132 (presumption of 
soundness) is not available in this appeal.

At the outset, the Board notes that the appellant does not 
contend nor does the record reflect that he sustained a 
disability during his period of active duty.  He contends 
that he sustained a cervical back disability during ACDUTRA 
in June 1966.  As such, service connection for the claimed 
disability is only permitted if it was incurred or aggravated 
during ACDUTRA.  See supra 38 U.S.C.A. § 101(21) and (24); 38 
C.F.R. § 3.6(a) and (d).

The appellant currently has a disability.  A January 2007 VA 
examination report noted an impression of mild to moderate 
degenerative disc disease of the cervical spine at C3-C4 and 
C4-C5. 

Service treatment records from the Reserves reflect that in 
June 1965, the appellant sustained a left cervical strain 
with nerve root involvement.  He had a pinched nerve in his 
neck from a blow to the head causing temporary paralysis of 
the left arm.  The records also show that he was subsequently 
transferred to a VA hospital for two weeks.  As noted above, 
while VA treatment records from 1965 are unavailable, the 
record reflects that he was hospitalized from June 25, 1965 
to July 7, 1965.  There are no records showing a cervical 
spine disability or any incident thereof in June 1966 and as 
such, the Board assumes that the appellant intended to 
indicate that his disability occurred in June 1965. 

Additional service treatment records are negative for any 
complaints or findings of a cervical spine disability.  All 
subsequent examination reports (dated in March 1966, April 
1976, and November 1981) show normal spine/musculoskeletal 
evaluations, with no neurologic impairment.     

Relevant post-service medical evidence includes a September 
2005 report from Marshfield Clinic received in January 2006.  
The clinician recited the appellant's history of his present 
illness as suffering a neck and head injury in 1966 while 
serving in the National Guard.  It was reported that the 
appellant suffered a C6-C7 fracture due to his injury and was 
treated at the local VA hospital for two to three weeks and 
the appellant had been having lower back pain with pain 
radiating to the left leg for the past 15 years.  On 
examination, the appellant exhibited good range of motion of 
the neck without tenderness, jugular venous distention, or 
carotid bruit.  The clinician noted a history of neck injury 
and found no current evidence of cervical radiculopathy.  

VA afforded the appellant an examination in January 2007 for 
which the claims folder was reviewed in conjunction with 
evaluation of the appellant.  In the report, the examiner 
cited the appellant's relevant service history.  In reviewing 
the claims folder, the examiner pointed out that the above 
cited September 2005 Marshfield Clinic report's history was 
not supported by the evidence in the claims folder.  In so 
doing, the examiner cited to the lack of complaints in 
subsequent service treatment records.  The examiner also 
noted that the appellant stated he fell in May 2006 resulting 
in a left shoulder injury.  The appellant also indicated that 
he had aching and soreness in his upper back.  In noting an 
impression of degenerative disc disease of the cervical 
spine, the examiner noted that the appellant had some kind of 
head injury in service but it was not associated with any 
kind of fracture or loss of consciousness.  The examiner 
noted that the appellant's resultant tingling in the ring and 
little fingers of the left hand suggesting C7 injury was not 
a problem during a 1976 service examination.  Additionally, 
this injury did not preclude the appellant's ability to work 
in construction until 2000 and does not likely represent any 
kind of permanent injury.  The examiner further found that 
the appellant's complaints of neck and upper back pain were 
not likely due to service injury but due to his work in 
construction.  It was acknowledged that it was difficult to 
assess the left upper extremity because of the appellant's 
recent injury but the appellant did not think that he had any 
neurologic deficits prior to falling and hurting his arm in 
May.  The examiner concluded that cervical spine and right 
shoulder disabilities, and recent left shoulder trauma, were 
not likely related to injury during ACDUTRA.

Based upon the evidence, the Board finds that service 
connection is not warranted. While service treatment show 
that the appellant was treated for a cervical strain during a 
period of ACDUTRA in 1965, this appears to have been acute 
and transitory, and resolved without residuals.  There were 
no further complaints in service and the examination reports 
after this incident consistently showed normal spine and 
neurologic evaluations.  

As to the etiology of the appellant's current disability, the 
Board finds that the January 2007 VA examination report is 
the only competent evidence commenting on the etiology of 
current disability and this opinion specifically concluded 
that the appellant's current disability was not likely 
related to injury during ACDUTRA.  

The September 2005 clinical report notes the veteran's 
history of injury in service and current disability but does 
not comment on that history.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The January 2007 VA examination report notes the history and 
comments on how it relates to current disability.  It is 
certainly more probative than the September 2005 Marshfield 
Clinic report.  The VA examination report was completed in 
conjunction with review of the claims folder as well as 
thorough examination of the appellant.  Additionally, the VA 
examiner offered specific reasons and bases for her findings, 
and even addressed the Marshfield Clinic report's 
inconsistencies with the record.  The Marshfield Clinic 
report included the appellant's recitation of his history, 
but as the VA examiner commented, that history does not find 
full support in the record.  The findings by the VA examiner 
are supported by the normal physical examinations performed 
in the intervening period between the cervical strain and the 
initial finding of chronic disability.  A preponderance of 
the evidence is against a finding that the appellant's 
current disability is related to the 1965 incident in ACDUTRA 
or any other period of service.

The appellant asserts that his January 2007 VA examination 
report was inadequate as the examiner failed to properly 
interview him as to his medical history and her medial 
opinion was based on an inaccurate history.  Specifically, 
the appellant contends that the examiner did not account for 
his hospitalization following his injury.  The Board notes 
that the examiner reviewed the claims folder, including the 
September 2005 report from Marshfield Clinic which discussed 
his hospitalization during ACDTURA.  The VA medical records 
for the hospitalization were not available.  Aside from the 
appellant's noting his hospitalization for the period of 
time, there are no clinical records which would shed further 
light on the appellant's disability at that time.  Indeed, 
the VA examiner pointed out that a subsequent service history 
report dated in April 1976 showed that the appellant 
indicated no problems related to the back.  Therefore, the 
Board finds that the January 2007 VA examination report is 
adequate for VA purposes.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The VA examiner reviewed the entire claims file and included 
a synopsis of the veteran's medical history.  She 
specifically cited to service treatment records of the injury 
and to the pertinent clinical evidence reflecting the status 
of the spine and musculoskeletal system after the injury.  
The VA opinion is factually accurate, fully articulated, and 
contains sound reasoning; it is clearly the most probative 
evidence addressing the link between current disability and 
service.  Therefore, the VA opinion is afforded significant 
probative value.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the appellant is competent 
to attest to his observations of his disorder.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has a cervical spine disability 
related to service) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for a cervical spine disability (to 
include the neck and shoulders) is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


